Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In paragraph 0047 in the specification, the phrase “Fig. 12 depicts” should be changed to –Figs. 12A-12F depict—since the drawings include Figures 12A-12F.  
Appropriate correction is required.
Claims 9-20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n). It is noted the claim 9 depends from “any preceding claim”, and claim 3 is a multiply dependent claim, which is improper. Accordingly, the claims have not been further treated on the merits.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 6 of claim 1, the “threshold level for THC in breath” is indefinite since it is not clear what this threshold level represents and what the threshold level is. Without knowing this information, one of ordinary skill in the art would not know how to perform the method and would not know if they were infringing on the method or not. Is the “threshold level for THC in breath” a certain concentration of THC that represents an amount indicative of impairment in an individual above which the individual should refrain from certain activities, such as operating a vehicle, etc.? On the last line of claim 1, the phrase “the threshold” should be changed to –the threshold level—so as to use the same terminology as recited earlier in the claim. This same change should also be made on line 1 of claims 2-7. 
Claim 7 is indefinite since it depends from claim 6 and recites that the threshold level of THC can be about 1-2 pg/L, which includes values outside the range of from 2-3 pg/L as recited in claim 6. Therefore, claim 7 is not fully commensurate in scope with what is recited in claim 6. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-8 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of copending Application No. 17/455,187 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 31-34 and 37 of copending Application No. 17/573,560 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for evaluating tetrahydrocannabinol (THC) level in a breath sample (see claim 31 in application 17/573,560) comprising obtaining a breath sample from a subject, determining an amount of THC in the breath sample, comparing the determined level of THC to a threshold level for THC in breath, and indicating whether or not the determined amount of THC captured from the breath sample exceeds the threshold level. Both sets of claims also recite that the threshold level is correlated with a baseline maximum level of THC in breath associated with consumption of THC outside a window of THC-associated impairment or is correlated with an average amount of THC in breath between 2-3 hours after inhalation, and recite the same threshold amounts of THC in a breath sample (i.e. less than 10 pg/L of breath, from 2-5 pg/L of breath, from 2-3 pg/L of breath, about 2.4 pg/L of breath or about 1-2 pg/L of breath). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the natural correlation or phenomenon between an amount of tetrahydrocannabinol (THC) obtained from an exhaled breath sample collected from a subject and a presence or absence of THC-associated impairment associated with an average level of THC in breath in the subject. While it takes a human action (i.e. the inhalation of THC by a subject) to trigger a manifestation of this natural relation in a particular subject, the relation itself exists in principle apart from any human action, and therefore, claims 2-7 are directed towards a natural law. This judicial exception is not integrated into a practical application because the claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment or use (i.e. drug use diagnosis and THC impairment detection). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps in the method concerning sample gathering, measurement of THC in a breath sample, and comparison to a threshold level all constitute “well-understood, routine and conventional activity under 35 USC 101.
In Mayo v. Prometheus Laboratories, the Supreme Court held that the relationships between concentrations of certain metabolites in the blood and the likelihood that a thiopurine drug dosage will prove ineffective or cause harm are not themselves patent eligible.  The claimed processes are likewise not patent-eligible unless they have additional features that provide practical assurance that the processes are genuine applications of those laws rather than drafting efforts designed to monopolize the correlations.  The additional steps in the claimed processes here are not themselves natural laws, but neither are they sufficient to transform the nature of the claims.
Claims, particularly process claims, cannot be directed to such ineligible subject matter.  In addition, to be patent eligible, a claim that includes an exception should include other elements or combination of elements such that, in practice, the claimed product or process amounts to significantly more than a law of nature, a natural phenomenon, or an abstract idea with conventional steps specified at a high level of generality appended thereto.
When considering the claims under the 2019 Revised Patent Subject Matter Eligibility Guidance for 35 USC 101 first issued in January 2019 and the updates made in October 2019, it is noted that claims 2-7 meet step 1 of the guidance since the claims are directed to one of the statutory categories of invention (i.e. are directed to a process/method). The claims meet prong one of revised step 2A since the claims recite a natural phenomenon between an amount of tetrahydrocannabinol (THC) obtained from an exhaled breath sample collected from a subject and a presence or absence of THC-associated impairment associated with an average level of THC in breath in the subject. The claims do not meet prong two of revised step 2A since the claims do not recite additional elements that integrate the judicial exception into a practical application.  With regards to claims 2-3, the step of correlating the amount of THC measured in breath of a subject to a baseline maximum level of THC in breath associated with consumption of THC outside a window of THC-associated impairment or to an average amount of THC in breath between 2-3 hours after inhalation is a part of the natural correlation itself and only generally links the use of the judicial exception to a particular technological environment or field of use (i.e. drug use diagnosis and THC impairment detection). With regards to claims 4-7 and comparing the determined amount of THC captured in the breath sample of the subject to the specific concentration levels recited in claims 4-7, it is noted that such comparisons to pre-determined reference levels in a diagnostic method directly integrates the law of nature.  The step of comparison to reference concentrations is typically taken by those in the field to perform testing of a sample and does not add anything substantial to the method recited in the claims.  
The claims also do not meet step 2B of the guidance since the additional elements in the claims concerning sample gathering, measurement of THC in a breath sample, and comparison of the measured concentration of THC to a threshold level for THC are all well-understood, conventional and routine sample analysis steps that must be taken by those of skill in the art in order to establish the conditions under which the natural correlation exists. The step of comparison to a reference threshold level is typically taken by those in the field to perform testing of a sample and does not add anything substantial to the method recited in the claims.  Therefore, claims 2-7 simply recite a natural correlation or phenomenon in combination with well understood and routine sample analysis steps that are necessary for all practical applications of the natural correlation, such that everyone practicing the natural correlation would be required to perform those steps.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Attariwala et al (WO 2018/076099).
Attariwala et al teach of a method for detecting controlled substances such as tetrahydrocannabinol (THC) in a breath sample from a subject (claim 1). The method comprises collecting a breath sample from a subject using a sample capture module (claim 8), determining an amount of THC in the breath sample collected from the subject using a THC identification module, comparing the determined amount of THC from the breath sample to a threshold value or level for THC in breath, and indicating whether or not the determined level exceeds the threshold level (claim 1). The threshold level represents an impairment THC threshold where any level above the threshold level indicates that the subject is impaired from performing a certain function such as operating a vehicle or other machinery due to recent inhalation of THC, and anything below the threshold level indicates that enough time has passed from THC inhalation by the subject whereby the subject is not impaired from performing these certain functions. Therefore, the threshold level of THC in the method taught by Attariwala et al represents a baseline maximum level of THC in breath associated with consumption of THC outside a window of THC-associated impairment (claim 2). See Figure 1, lines 10-25 on page 3, lines 14-15 on page 6, lines 12-23 on page 7 and lines 7-17 on page 8 of Attariwala et al. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attariwala et al (WO 2018/076099). For a teaching of Attariwala et al, see previous paragraphs in this Office action. 
	Attariwala et al fail to specifically teach that the threshold level of THC in the method is correlated with an average amount of THC in breath between 2 and 3 hours after inhalation, and fail to teach of the same specific threshold concentrations for THC in breath as recited in claims 3-7. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to correlate the threshold level of THC in the method taught by Attariwala et al with an average amount of THC in breath between 2 and 3 hours after inhalation since Attariwala et al teach that the threshold level represents an impairment THC threshold where any level below the threshold level indicates that enough time has passed from THC inhalation by the subject whereby the subject is not impaired from performing certain functions, and two to three hours is a recognized sufficient amount of time to have passed after inhalation of THC by a subject because the subject is no longer impaired by the effects of THC after this amount of time. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have established the same specific threshold concentrations for THC in breath as recited in claims 3-7 in the method taught by Attariwala et al since where the general conditions of claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges for result effective parameters, such as threshold amounts or levels of diagnostic substances in chemical analysis methods, using routine experimentation, and one of ordinary skill in the art could set these specific threshold amounts depending on how much influence from THC is desired to be tolerated in the subject.
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Keays who teach of a sobriety monitoring system and method; Lynn et al (US 9,921,234 and US 11,026,596), Coucke et al (article from Clinical Biochemistry, vol. 49, June 8, 2016, pages 1072-1077), Gordon et al, Palmskog et al, and Dweik who all teach of methods for detecting THC in exhaled breath; Lynn et al (US 11,187,711) who teach of a cartridge for measuring analytes in a breath sample; Attariwala et al (US 2015/0305651) who teach of a cannabis drug detection method and device; and Dunlop et al who teach of a system for determining target analytes in a breath sample of a subject as an indication of impairment in the subject. 










18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        April 27, 2022